UNITED STATESSECURITIES AND EXCHANGE COMMISSIONWashington, DC 20549 FORM 8-K CURRENT REPORTPursuant To Section 13 OR 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):November 2, 2016 STIFEL FINANCIAL CORP. (Exact name of registrant as specified in its charter) Delaware(State of incorporation) 001-09305(Commission File Number) 43-1273600(IRS EmployerIdentification No.) 501 N. Broadway, St. Louis, Missouri63102-2188 (Address of principal executive offices and zip code) (314) 342-2000 (Registrant’s telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ☐ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ☐Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ☐Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 Item 2.02 Results of Operations and Financial Condition. On November 2, 2016, Stifel Financial Corp. (“Stifel”) reported its financial results for the three months ended September 30, 2016. Stifel will hold a conference call on Thursday, November 3, 2016, at 8:30 a.m. Eastern time. All interested parties are invited to listen to Stifel Chairman and CEO, Ronald J. Kruszewski, by dialing (877) 876-9938 and referencing conference ID #89118403. A live audio webcast of the call, as well as a presentation highlighting the company’s results, will be available through Stifel's web site, www.stifel.com. For those who cannot listen to the live broadcast, a replay of the broadcast will be available through the above-referenced web site beginning approximately one hour following the completion of the call. The conference call slide show is attached hereto as Exhibit 99.1 The exhibit is being furnished pursuant to Item 2.02, and the information contained therein shall not be deemed "filed" for the purposes of Section 18 of the Securities Exchange Act of 1934, as amended (the "Exchange Act"), or otherwise subject to the liabilities of that section, nor shall it be deemed incorporated by reference in any filing under the Securities Act of 1933, as amended, or the Exchange Act, except as shall be expressly set forth by specific reference in such filing. Item 9.01Financial Statements and Exhibits. (d)Exhibits. Exhibit NumberDescription of Exhibit Investor presentation. 2 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. STIFEL FINANCIAL CORP. Date:November 3, 2016 By: /s/ James M. Zemlyak Name: James M. Zemlyak Title: President and Chief Financial Officer 3 EXHIBIT INDEX Exhibit NumberDescription of Exhibit Investor presentation. 4
